Citation Nr: 1624710	
Decision Date: 06/20/16    Archive Date: 06/29/16

DOCKET NO.  06-03 551A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1959 to January 1961.  He died in April 2004.  The Appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  Jurisdiction over the claims file was subsequently transferred to the RO in St. Petersburg, Florida.

The Appellant testified before the undersigned at a Board hearing in June 2009.  A transcript of this hearing has been associated with the claims file.  

In April 2011, the Board remanded the issues of entitlement to service connection for the cause of the Veteran's death and for an acquired psychiatric disability for purposes of accrued benefits.  In a September 2014 rating decision, the RO granted the Appellant entitlement to service connection for major depressive disorder (previously evaluated as nervous condition) for accrued purposes.  As this constitutes a full grant of the benefit sought, that issue is no longer before the Board.  See Grantham v. Brown, 114 F.3d 116 (Fed. Cir. 1997).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

The Appellant has argued, primarily, that her husband began abusing alcohol due to his service-connected depression, which caused or aggravated his heart disease and led ultimately to his death.  She testified in June 2009 that her husband had "self-medicated himself with alcohol" and that he had severe service-related nightmares in the years prior to his death, including immediately preceding the heart attack that led to his death.  Board Hearing Transcript 4.

In an August 2002 patient report, the Veteran reported that he began drinking heavily in service and eventually was discharged due to psychiatric problems.  He reported that he continued drinking heavily until one year earlier.  The physician noted that the Veteran "started drinking and smoking while in the service, and this has resulted in a life-long pattern of substance abuse that has had a significant contribution to his multiple health problems."

The Veteran was admitted in April 2004 for myocardial infarction and cardiogenic shock, following a history of severe peripheral vascular disease.  The Veteran's death certificate shows his cause of death as myocardial infarction, due to ischemic heart disease.

In April 2011, the Board remanded this issue in order to develop the issue of entitlement to service connection for an acquired psychiatric disorder, for accrued benefits purposes.  Because the issue of entitlement to service connection for the cause of the Veteran's death was inextricably intertwined with the acquired psychiatric disorder issue, this claim was deferred until all prerequisite development was completed.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

A VA medical opinion was obtained in June 2014 from a psychologist.  The psychologist opined that the Veteran's depressive disorder was at least as likely as not incurred in or caused by service, but that his alcohol abuse was less likely as not caused by or a result of his depressive disorder.  The examiner provided no rationale for this finding.  The examiner also stated that he could not opine on whether his health symptoms were a significant contributing factor to the Veteran's cause of death without resorting to mere speculation, but also provided no rationale or further explanation of what could not be determined.  While an examiner may find that a conclusion cannot be reached without resorting to speculation, it must be clear that the examiner has considered all procurable and assembled data prior to making such a finding.  Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  The phrase must be used only to "reflect the limitations of knowledge in the medical community at large and not those of a particular examiner," and the examiner must clearly identify precisely what facts cannot be determined.  Id.

The Board finds that the June 2014 VA opinion is inadequate, as it failed to provide any explanation for its findings, nor did it discuss and consider the Veteran's past medical history; a new VA opinion must therefore be obtained.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA is obligated to provide an adequate examination once it chooses to provide one.).

The Board also notes that the most recent supplemental statements of the case reference a VA medical opinion dated July 11, 2014.  This opinion is not currently of record.  If such an opinion was obtained, ensure that it has been associated with Virtual VA or VBMS.

Accordingly, the case is REMANDED for the following action:

1. Obtain additional medical opinions from both a) a psychiatrist or psychologist and b) a physician to address the following:

After reviewing the entire claims file, including a) the service treatment records showing psychiatric problems in service, b) the Appellant's assertions that the Veteran has self-medicated with alcohol since service and had nightmares that affected his health, and c) the August 2002 physician's report that the Veteran had a "life-long pattern of substance abuse that has had a significant contribution to his multiple health problems," state whether it is at least as likely as not (a 50 percent chance or greater) that the Veteran's service-connected major depressive disorder, either singly or jointly with some other condition, was the immediate or underlying cause of death, was a contributing cause of death, or was etiologically related to the Veteran's death.

A complete rationale for the opinion expressed must be provided.  If the examiner cannot provide an opinion without resorting to speculation, he must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided for why an opinion cannot be rendered, to include whether this reflects the limitations of knowledge in the medical community at large and not the knowledge of that particular examiner.

2. Ensure that all relevant VA medical opinions are associated with the claims file, including the July 11, 2014 opinion referenced in the September 2014 supplemental statement of the case.

3. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue.  If the benefit sought on appeal remains denied, the Appellant should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




